Cite as 2018 Ark. 10
                    SUPREME COURT OF ARKANSAS.
                                        No.   CR-17-636


                                                  Opinion Delivered January   18, 2018
JAMES R. GRIFFIN
                                APPELLANT
                                                  PRO SE MOTION FOR EXTENSION OF
V.                                                BRIEF TIME

STATE OF ARKANSAS                           [CRAIGHEAD COUNTY CIRCUIT
                                   APPELLEE COURT, WESTERN DISTRICT, NO.
                                            16JCR-15-751]

                                                  APPEAL DISMISSED; MOTION MOOT.


                                JOHN DAN KEMP, Chief Justice

        Appellant James R. Griffin, who entered a plea of guilty to rape in 2016, lodged an

 appeal in this court from the denial by the trial court of his pro se petition for writ of error

 coram nobis. Now before us is Griffin’s motion for extension of brief time. Because it is

 clear from the record that Griffin could not prevail on appeal, the appeal is dismissed. See

 Justus v. State, 2012 Ark. 91. The dismissal of the appeal renders the motion moot.

        Griffin argued in his coram nobis petition that he would not have entered a guilty

 plea if he had been properly advised by his attorney. He argued that he was under duress

 when the plea was entered as the result of the poor advice by counsel and counsel’s failure

 to effectively negotiate a plea bargain. He further asserted as grounds for the writ that no

 rape had occurred. As none of the claims were cognizable as a ground for the writ, the trial

 court did not err in denying the petition.

        The standard of review of an order entered by the trial court on a petition for writ

 of error coram nobis is whether the trial court abused its discretion in granting or denying
the writ. Newman v. State, 2014 Ark. 7. An abuse of discretion occurs when the court acts

arbitrarily or groundlessly. Nelson v. State, 2014 Ark. 91, 431 S.W.3d 852. There is no

abuse of discretion in the denial of error coram nobis relief when the claims in the petition

were groundless. Id.

       A writ of error coram nobis is an extraordinarily rare remedy. State v. Larimore, 341
Ark. 397, 17 S.W.3d 87 (2000). The function of the writ is to secure relief from a judgment

rendered while there existed some fact that would have prevented its rendition if it had been

known to the trial court and which, through no negligence or fault of the defendant, was

not brought forward before rendition of the judgment. Newman v. State, 2009 Ark. 539,

354 S.W.3d 61. The petitioner has the burden of demonstrating a fundamental error of fact

extrinsic to the record. Roberts v. State, 2013 Ark. 56, 425 S.W.3d 771.

       The writ is allowed only under compelling circumstances to achieve justice and to

address errors of the most fundamental nature. Id. A writ of error coram nobis is available

to address certain errors that are found in one of four categories: (1) insanity at the time of

trial, (2) a coerced guilty plea, (3) material evidence withheld by the prosecutor, or (4) a

third-party confession to the crime during the time between conviction and appeal. Howard

v. State, 2012 Ark. 177, 403 S.W.3d 38. Error coram nobis proceedings are attended by a

strong presumption that the judgment of conviction is valid. Nelson, 2014 Ark. 91, at 3,
431 S.W.3d at 854.

       With respect to Griffin’s allegation that he was under duress when he entered his

plea of guilty by virtue of improvident advice from his attorney, the claim is essentially an

allegation of ineffective assistance of counsel with the underlying claim that his plea was not

                                               2
entered intelligently and voluntarily because of the advice he received. The allegation can

only be brought pursuant to Arkansas Rule of Criminal Procedure 37.1 (2016), not in a

petition for writ of error coram nobis. White v. State, 2015 Ark. 151, 460 S.W.3d 285; see

also Nelson, 2014 Ark. 91, 431 S.W.3d 852 (Error coram nobis proceedings are not a

substitute for proceeding under Rule 37.1 to challenge the validity of a guilty plea, nor are

the two proceedings interchangeable.). Ineffective-assistance-of-counsel claims are not

cognizable in error coram nobis proceedings under our state law, and coram nobis

proceedings are not to be used as a substitute for raising such claims of ineffective assistance

of counsel under our postconviction rule. State v. Tejeda-Acosta, 2013 Ark. 217, at 8, 427
S.W.3d 673, 678.

       To prevail on a claim that a writ of error coram nobis is warranted because a plea

was coerced, the petitioner bears the burden of establishing that the plea was the result of

fear, duress, or threats of mob violence as previously recognized by this court as grounds for

a finding of coercion. Green v. State, 2016 Ark. 386, 502 S.W.3d 524. Griffin did not meet

that burden. An allegation that a guilty plea was coerced in the sense that it was involuntarily

and unknowingly given as a result of erroneous advice does not constitute showing of a

coerced plea within the scope of a coram nobis proceeding. See White, 2015 Ark. 151, 460
S.W.3d 285.

       Griffin’s claim that no rape occurred was a challenge to the sufficiency of the

evidence to sustain the judgment. We have repeatedly held that attacks on the sufficiency

of the evidence are not within the purview of a coram nobis proceeding. Jackson v. State,

2017 Ark. 195, 520 S.W.3d 242.

                                                3
       Finally, Griffin contended in his petition that a hearing should be held on his

allegations. The trial court is not required to hold a hearing on a coram nobis petition if

the petition clearly has no merit. Griffin’s petition failed to state a cause of action to support

issuance of the writ; accordingly, the trial court did not err in denying it without a hearing.

       Appeal dismissed; motion moot.

       HART, J., dissents.




                                                 4